Citation Nr: 0913741	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-07 599	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.  

2.  Entitlement to service connection for a duodenal ulcer, 
to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse rating 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Columbia, South Carolina, (hereinafter 
RO).  The case was remanded on multiple occasions, most 
recently in February 2008, and is now ready for appellate 
review. 

In September 2004, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  Neither an ulcer nor hypertension were shown in service 
or within 1 year of service separation.  

2.  There is no competent evidence directly linking 
hypertension or a duodenal ulcer to service or service-
connected PTSD. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of the 
service connected PTSD.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008). 

2.  A duodenal ulcer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of the 
service connected PTSD.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in multiple letters dated from July 2001 to 
February 2005, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by a 
March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although some of the notification letters were not sent until 
after the initial adjudication of the claims, they were 
followed by readjudication and the issuance of supplemental 
statements of the case, most recently in December 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his claims, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements he presented, to include sworn testimony.  In 
April 2008, the Veteran was also afforded the examination, 
and medical opinions, requested by the Board in its February 
2008 remand.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 
 
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including hypertension and ulcers, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  By 
"aggravation," it is meant that there is a worsening in the 
underlying condition, as contrasted to symptoms, due to a 
service-connected disability.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); citing Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

The Board notes initially that the emphasis of the Veteran's 
claim for service connection for hypertension and a duodenal 
ulcer has been that he is entitled to service connection for 
these conditions as secondary to service-connected PTSD, to 
include by way of aggravation.  With respect to direct 
service connection, the service treatment reports, to include 
the August 1970 separation examination and medical history 
compiled at that time, do not reflect any evidence of 
hypertension.  In this regard, blood pressure was recorded at 
118/80 at separation.  While these reports do reflect an 
operation in July 1969 for an umbilical hernia, they do not, 
as otherwise asserted by the Veteran at the hearing before 
the undersigned, reflect any treatment for ulcers, to include 
the prescription of Tagamet and Zantac as contended by the 
Veteran. 

Following the Veteran's separation from service in October 
1970, the record includes April 1973 VA clinical reports 
reflecting a duodenal ulcer.  The Veteran complaint at that 
time of having epigastric pain "for the last many months."  
The evidence thereafter includes a February 1989 VA 
outpatient treatment report reflecting probable peptic ulcer 
disease and reports from VA hospitalization for substance 
abuse from May 1990 to June 1990 that reflect diagnoses of 
hypertension and a duodenal ulcer by history.  VA clinical 
records thereafter dated through 2007 reflect hypertension 
and the prescription of medication for this condition.  With 
respect to a duodenal ulcer, several medical reports dated 
thru the early 2000s reflect this diagnosis "by history," 
which the examiner indicated at the April 2008 VA examination 
was "under control as the Veteran reports no difficulty 
since 1972."  There is otherwise on competent medical 
evidence linking hypertension or an ulcer directly to 
service, or that demonstrates that either condition was 
present to a degree of 10 percent disabling within one year 
of service.  As such, direct service connection for 
hypertension or a duodenal ulcer is not warranted.  Hickson, 
supra. 

As for service connection for hypertension or an ulcer as 
secondary to PTSD, after reviewing the clinical history 
contained in the claims file and examining the Veteran, it 
was the conclusion of the VA physician who examined the 
Veteran at the aforementioned April 2008 examination that it 
was less likely than not that the Veteran's hypertension and 
peptic ulcer disease were caused by or aggravated by his 
PTSD.  Additionally, the examiner indicated that he had 
conducted a review of medical literature to include Medline 
to determine whether there was support for a causal 
connection between PTSD and hypertension and peptic ulcer 
disease and had concluded that there was none.  While the 
record does reveal, in connection with an admission for VA 
psychiatric treatment in August 2003, an "Axis III" 
diagnosis of "[h]ypertension, aggravated by stress" and a 
notation in reports from this treatment that there were 
"several chronic disabling physical ailments associated with 
[PTSD,]" the record does not otherwise contain any competent 
medical evidence that directly and specifically links 
hypertension or an ulcer to PTSD, to include by way of 
aggravation.  

As for the Veteran's assertions that his PTSD has caused, or 
aggravated, his hypertension and ulcers, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, as the positive 
evidence is essentially limited to the subjective assertions 
of the Veteran, and the objective evidence solicited to 
address this question in the form of the April 2008 opinion 
is negative, the Board finds that the probative weight of the 
negative exceeds that of the positive, and the claims for 
service connection for hypertension and a duodenal ulcer as 
secondary to PTSD must therefore be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49. 

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for hypertension and duodenal ulcer, 
the doctrine is not for application.  Gilbert, supra.  
 

 
ORDER

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, is denied.  

Entitlement to service connection for a duodenal ulcer, to 
include as secondary to PTSD, is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


